DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed April 26, 2022 are acknowledged.
Examiner acknowledges amended claims 1 and 3.
Examiner acknowledges cancelled claims 2, 4-6 and 9.
Examiner acknowledges newly added claims 10-18.
The rejection of 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to Applicant’s argument.
The rejection of 1, 3 and 7-8 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Urvanov et al., RU2523483, as evidenced by American Elements, Fullerene Soot is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ogasawara et al., Mechanical properties of carbon fiber/fullerene-dispersed epoxy composites, Composites Science Technology, Volume 69, Issues 11-12, September 2009, Pages 2002-2007.

	Regarding claim 1, the abstract discloses fullerene dispersion of carbon fiber reinforced epoxy matrix.  Additionally, the abstract discloses 0.5% of fullerene into the epoxy resin.  Experimental procedure 2.1 discloses that the fullerene is a mixture of C60 (60%), C70 (25%), and other higher fullerenes (15%) wherein there were fullerene loadings at 0.1 wt%, 0.5 wt% and 1 wt% which is encompassed in Applicant’s claimed range.  The fullerene loading Applicant’s claim does not exclude other materials.  Experimental procedure 2.2 discloses PAN based carbon fiber is used for reinforcement.  Section 3.3 discloses carbon fiber/fullerene-dispersed epoxy composites.  The fullerene mixture of the epoxy resin matrix is adsorbed onto the carbon fiber.  Adsorb is defined as holding a molecule on the outside surface or one the internal surfaces of a material.  

Claims 3, 7-8 and 10-18 are allowed.  Applicant claims a method of manufacturing a carbon fiber having fullerenes C60 and C70 adsorbed thereon as recited in claims 3, 10, 13 and 16.  The closest prior art, Ogasawara et al., Mechanical properties of carbon fiber/fullerene-dispersed epoxy composites, Composites Science Technology, Volume 69, Issues 11-12, September 2009, Pages 2002-2007, teaches a fullerene dispersion of carbon fiber reinforced epoxy matrix.  Additionally, the abstract discloses 0.5% of fullerene into the epoxy resin.  Experimental procedure 2.1 discloses that the fullerene is a mixture of C60 (60%), C70 (25%), and other higher fullerenes (15%) wherein there were fullerene loadings at 0.1 wt%, 0.5 wt% and 1 wt% which is encompassed in Applicant’s claimed range.  The fullerene loading Applicant’s claim does not exclude other materials.  Experimental procedure 2.2 discloses PAN based carbon fiber is used for reinforcement.  Section 3.3 discloses carbon fiber/fullerene-dispersed epoxy composites.  The fullerene mixture of the epoxy resin matrix is adsorbed onto the carbon fiber.  Adsorb is defined as holding a molecule on the outside surface or one the internal surfaces of a material.  
	Ogasawara fails to teach or suggest sequentially performing dissolving a fullerene mixture including fullerenes C60 and C70 in an organic solvent to prepare a fullerene solution; immersing a material carbon fiber in the fullerene solution; and extracting the carbon fiber from the fullerene solution and drying the extracted carbon fiber, wherein the fullerene mixture wherein the fullerene mixture is a mixture containing 50% by mass to 90% by mass of C60 and 10% by mass to 50% by mass of C70 as recited in claim 3.
 	Ogasawara fails to teach or suggest sequentially performing dissolving a fullerene mixture including fullerenes C60 and C70 in an organic solvent to prepare a fullerene solution; immersing a material carbon fiber in the fullerene solution; and extracting the carbon fiber from the fullerene solution and drying the extracted carbon fiber, wherein a total concentration of the fullerene C60 and C70 in the fullerene solution is 1 ppm by mass to 1000 ppm by mass as recited in claim 10.
	Ogasawara fails to teach or suggest sequentially performing dissolving a fullerene mixture including fullerenes C60 and C70 in an organic solvent to prepare a fullerene solution; immersing a material carbon fiber in the fullerene solution; and extracting the carbon fiber from the fullerene solution and drying the extracted carbon fiber, wherein the organic solvent is an alkyl halide as recited in claim 13.
	Ogasawara fails to teach or suggest sequentially performing dissolving a fullerene mixture including fullerenes C60 and C70 in an organic solvent to prepare a fullerene solution; immersing a material carbon fiber in the fullerene solution; and extracting the carbon fiber from the fullerene solution and drying the extracted carbon fiber, wherein a temperature of the solution during the immersing of the material carbon fiber is 10 °C to 60 °C.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786